
	

113 HR 2243 IH: To authorize the Secretary of the Air Force to make competitive grants to support research and development, education, and training to produce a bio-based aviation fuel for use by the Air Force.
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2243
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Enyart introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of the Air Force to make
		  competitive grants to support research and development, education, and training
		  to produce a bio-based aviation fuel for use by the Air Force.
	
	
		1.Bio-based aviation fuel
			 research and development, education, and training efforts
			(a)Competitive
			 grants authorized
				(1)Authorization
			 and primary purposeThe
			 Secretary of the Air Force may make a grant, on a competitive basis, to an
			 existing biofuels research center in the United States to conduct pilot-scale
			 research, development, and testing of bio-based fuels that are suitable for use
			 by the Air Force as an aviation fuel for jet aircraft.
				(2)Additional
			 purposesGrant funds provided under paragraph (1) may also be
			 used by the grant recipient to train military and civilian personnel in the new
			 technologies and to conduct a study regarding the economic feasibility of a
			 full-scale bio-based aviation fuel production facility.
				(b)Grant
			 applications and selection
				(1)In
			 generalGrant applicants
			 shall submit an application to the Secretary of the Air Force at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 reasonably require.
				(2)Selection
			 preferenceIn conducting the
			 competition for selection of the grant recipient, the Secretary shall give a
			 preference to an existing biofuels research center in the United States
			 that—
					(A)has the capacity
			 and expertise necessary to quickly and efficiently conduct the pilot-scale
			 research, development, and testing described in subsection (a)(1); and
					(B)is located in
			 close proximity to—
						(i)the
			 raw materials specified in subparagraph (B) of subsection (a)(1);
						(ii)a military installation with responsibility
			 for military air transportation; and
						(iii)a
			 private or commercial airport with capacity to host a research and pilot
			 production facility.
						(c)Grant
			 amountsGrants under
			 subsection (a) may not exceed a total $25,000,000. With the approval of the
			 Secretary of the Air Force, grant funds may be used for infrastructure to
			 facilitate the pilot-scale research, development, and testing described in
			 subsection (a)(1).
			
